Citation Nr: 0619371	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The appellant served on active duty for training from January 
to April 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for asthma and bronchitis.  The appellant 
perfected an appeal of that decision.


FINDING OF FACT

The appellant did not become disabled due to a pulmonary 
disorder during his active duty for training, in that the 
pulmonary disorder pre-existed the active duty for training 
and was not aggravated during such.


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
pulmonary disorder based on a period of active duty for 
training are not met.  38 U.S.C.A. §§ 101(2), 101(24), 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for any disability 
resulting from personal injury or disease contracted in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Active military, naval, and air service 
includes active duty, or any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The evidence shows that the appellant served on active duty 
for training as a member of the United States Army Reserve 
from January to April 1978, with no other period of active 
duty or active duty for training.  He contends that he 
currently suffers from chronic bronchitis and/or asthma as a 
result of that service, including having been exposed to 
diesel fumes, tear gas, or mustard gas during the active duty 
for training.

The appellant initially claimed entitlement to VA benefits in 
June 1987, and did not then make any reference to having 
incurred a pulmonary disorder during service.  He claimed 
entitlement to service connection for bronchitis and asthma 
in September 1998.  He then reported that he had been given 
the diagnoses of asthma and bronchitis prior to entering 
service, and asserted that the disorders had been aggravated 
during military service because he had difficulty breathing 
while in service.

Private treatment records indicate that he was treated for 
pleuritic-type chest pain in December 1976.  His service 
medical records show that in February 1978 he complained of a 
headache, problems sleeping, chest pain, and a runny nose of 
two days in duration.  Examination showed the chest to be 
clear, and his complaints were assessed as acute respiratory 
disease.  When examined on separation from active duty for 
training in April 1978 he denied having asthma, shortness of 
breath, pain or pressure in the chest, or a chronic cough, 
and physical examination showed the chest and lungs to be 
normal.

There is no further evidence of a pulmonary disorder prior to 
April 1980, when he was treated to rule out pneumonia.  He 
was treated for bronchitis in August 1982, and has received 
regular treatment for pulmonary symptoms diagnosed as asthma, 
bronchitis, or pleurisy since then.

The appellant presented a February 1998 medical report 
indicating that he reported having had "winter bronchitis" 
since he was in the military.  Because that reference was 
based on his reported history and unsupported by clinical 
findings, it is not probative of the onset of bronchitis or 
asthma having occurred during service.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence . . . ").  The physician assessed 
the appellant's respiratory complaints as asthma, recurrent 
since childhood, and nasal obstruction with a possible 
allergic component.

The appellant also presented a January 1999 report from the 
family practice clinic that had treated him since birth.  In 
that report his current physician stated that his reactive 
airway disease dated back to his service in the Reserves.  
The physician also stated, however, that any exposure to 
chemical agents, such as tear gas, may have aggravated his 
asthma, implying that he had asthma prior to entering 
military service.  Because the physician found only that 
chemical exposure "may" have aggravated the pulmonary 
disorder, it is too speculative to represent medical evidence 
of aggravation during service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

A February 2003 medical report indicates that the appellant's 
chronic respiratory problems were due to allergies to 
multiple substances.

The appellant presented an August 2003 medical opinion from a 
nurse practitioner indicating that he reported having been 
exposed to diesel fumes while working in the motor pool and 
driving vehicles.  The nurse practitioner provided the 
opinion that the exposure to diesel fumes "while in the 
military" appeared to have permanently aggravated his 
pulmonary problems.  She referenced an April 1984 treatment 
record indicating that the appellant's pulmonary complaints 
at that time could be a reaction to exposure to kerosene 
fumes, and noted that exposure to diesel fumes had been 
implicated in the development of various respiratory 
diseases.  

The nurse practitioner did not find that the appellant became 
disabled due to a pulmonary disorder during a period of 
active or inactive duty for training.  Although she stated 
that she had reviewed his medical records from 1976 to 2003 
in rendering her opinion regarding a nexus to service, she 
made no reference to the absence of symptoms during active 
duty for training, the appellant's denial of any pulmonary 
problems when examined on separation, or the absence of any 
medical evidence of pulmonary symptoms prior to April 1980, 
two years after separation.  The Board finds that the 
contemporaneous records are more probative than a medical 
opinion rendered more than 25 years after the appellant 
served on active duty for training.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
appellant).

The RO provided the appellant a medical examination in August 
2005, during which he reported having had mild asthma 
symptoms prior to entering active duty for training.  He 
reported having been exposed to mustard gas while in 
training, which caused a significant increase in his 
symptoms, including hospitalization.  He stated that the 
exacerbation of symptoms lasted throughout his training, and 
nearly prevented him from completing it.  He also reported 
having had multiple occurrences of pneumonia while on active 
duty for training.  His reported history is, however, 
contradicted by the contemporaneous records, which reflect 
only limited treatment for acute upper respiratory symptoms, 
no hospitalizations, and no evidence of a chronic pulmonary 
disease when examined on separation from service.  Because 
the contemporaneous records are more probative, the Board 
finds that his current assertions regarding in-service 
pulmonary symptoms are not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its inherent characteristics and its relationship 
to other items of evidence).

Pulmonary function tests and a physical examination in August 
2005 were normal.  The examiner provided the opinion that the 
previously existing lung condition had undergone an increase 
in severity during the active duty for training as a result 
of exposure to tear gas.  The examiner expressly based his 
opinion, however, on the appellant's report of having had 
only minor symptoms prior to military service, a significant 
increase in symptoms while on active duty for training, and 
recurring exacerbations since military service.  As shown 
above, the appellant's report regarding an exacerbation of 
symptoms during service is not credible.

The RO determined that the August 2005 medical opinion was 
not adequate for rating purposes because the examiner based 
the opinion on the appellant's reported history, making it 
non-probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (VA is not required to accept a medical opinion that 
is based on the appellant's recitation of medical history and 
unsupported by clinical findings).  The RO asked the examiner 
to provide an opinion that was based on the documented 
medical records, not the appellant's reported history.  In a 
January 2006 addendum to the examination report the examiner 
found that the pre-existing pulmonary problem had not been 
aggravated during active duty for training.  The bases for 
his opinion were the absence of any documentation of a 
recurrence of asthma for 20 years after service and the 
negative pulmonary function tests in August 2005.

The appellant's representative contends that VA cannot rely 
on the January 2006 addendum to the examination report in 
denying service connection for a pulmonary disorder because 
it was improper for the RO to request another opinion in a 
manner that "suggested the desired result."  VA is 
prohibited from requesting a medical opinion that suggests an 
answer or limits the field of inquiry by the medical expert.  
See Beilby v. Brown, 7 Vet. App. 260 (1994).  In this case, 
however, the RO outlined the discrepancies between what the 
appellant had reported to the physician and what is 
documented in his medical records, and asked the physician to 
provide an opinion based only on what was documented.  The RO 
did not indicate what the examiner's opinion should be, or 
limit the scope of his inquiry; the RO only asked that the 
opinion be based on the documented evidence, rather than the 
appellant's reported history.  The RO did not err in asking 
the physician to provide an opinion based on review of the 
evidence, rather than the appellant's reported history, 
because the opinion that was based on reported history was 
not probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the appellant's 
recitation of medical and service history, and not his 
documented history, is not probative of etiology).

The examiner based his modified opinion, however, on the 
absence of evidence of the appellant having been treated for 
asthma for 20 years after service, and the negative pulmonary 
function tests in August 2005.  The appellant did not, 
however, claim entitlement to service connection only for 
asthma-he claimed entitlement to service connection for 
asthma and bronchitis.  His medical records include multiple 
pulmonary function tests documenting a restrictive and/or 
obstructive lung disease, and he has received ongoing 
treatment for pulmonary symptoms diagnosed as asthma, 
bronchitis, and pleurisy since 1982.  The examiner's finding 
that the appellant did not have asthma is not, therefore, 
dispositive of whether he became disabled during the period 
of active duty for training as a result of a chronic 
pulmonary disorder.

The appellant's representative contends that service 
connection for a chronic pulmonary disorder should be granted 
because the evidence shows that the appellant has 
asthma/bronchitis, he submitted lay evidence of having been 
exposed to diesel fumes in service, and the nurse 
practitioner found that the exposure to diesel fumes had 
permanently aggravated the pulmonary disease.  When 
entitlement to service connection is based on a period of 
active duty for training, however, the evidence must show 
that the appellant became disabled during the period of 
active duty for training as a result of a disease or injury 
incurred or aggravated in the line of duty.  The evidence in 
this case does not show that the appellant became disabled 
during the period of active duty for training, so that he 
does not have the status of a veteran for that period of 
service.  See 38 U.S.C.A. §§ 101(2), 101(24), 1131.  He is 
not, therefore, entitled to the presumption of soundness on 
entering service, or the presumption of aggravation for any 
increase in disability during active duty for training.  
Harris v. West, 13 Vet. App. 509, 511 (2000) (per curiam).

The medical evidence in this case indicates that the 
appellant has had asthma since childhood, and he has admitted 
that his chronic pulmonary problems pre-existed service.  
Although he was treated for upper respiratory symptoms in 
February 1978, on separation from service in April 1978 he 
denied having asthma, shortness of breath, pain or pressure 
in the chest, or a chronic cough, and physical examination 
showed the chest and lungs to be normal.  There is no 
evidence of a pulmonary disorder prior to April 1980, which 
was assessed as pneumonia, and no evidence of a chronic 
pulmonary disorder (bronchitis) prior to August 1982, more 
than four years following his separation from service.  The 
Board finds that the preponderance of the evidence indicates 
that the pre-existing pulmonary disorder was not aggravated 
during active duty for training.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic pulmonary 
disorder.


Development of the Claim

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in a January 2004 notice.  In that notice 
the RO informed him that he needed to identify evidence 
showing that he became disabled due to a pulmonary disorder 
during the period of active duty for training.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the appellant.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Regarding the duty to assist the appellant in obtaining 
evidence in support of his claim, the RO obtained a medical 
opinion regarding the claimed onset of the pulmonary 
disability during the active duty for training.  The 
appellant submitted private treatment records in support of 
his claim.  All development requested in the Board prior 
remands has been obtained.  The appellant has not indicated 
the existence of any other evidence that is relevant to his 
claim; as such, all relevant data has been obtained for 
determining the merits of his claim and no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  

ORDER

Service connection for a chronic pulmonary disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


